Citation Nr: 0217773	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-18 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, to include herniated nucleus pulposus.

(The issue of entitlement to service connection for a back 
disorder, to include herniated nucleus pulposus, will be 
addressed on the merits in a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 
1976.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2000, 
a statement of the case was issued in July 2000, and a 
substantive appeal was received in September 2000.  

For reasons hereinafter discussed, the Board is 
undertaking additional development of the issue of 
entitlement to service connection for a back disorder, to 
include herniated nucleus pulposus, pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing the merits of this issue.


FINDINGS OF FACT

1.  By decision dated in August 1994, the Board denied 
service connection for a low back disability.

2.  Evidence received since the August 1994 Board decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection 
for a back disorder, to include herniated nucleus 
pulposus.


CONCLUSIONS OF LAW

1.  The August 1994 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991).

2.  Evidence received since the August 1994 Board decision 
is new and material, and the veteran's claim of 
entitlement to service connection for a back disorder, to 
include herniated nucleus pulposus, is reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that an appeal by the 
veteran on a claim of entitlement to service connection 
for low back disability was denied by the Board in an 
August 1994 decision.  The veteran did not appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and the August 1994 decision is 
therefore final.  38 U.S.C.A. §§ 7103, 7104. However, 
applicable law provides that a claim which is the subject 
of a prior final decision may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.

New and material evidence is defined by regulation.  38 
C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) 
were amended for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, 
as the present appeal arises from a request to reopen filed 
earlier than that date, the revised regulation is not 
applicable.  For requests to reopen filed prior to August 
29, 2001, new and material evidence is defined by 
regulation as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held 
that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.  

In August 1994, the Board denied the veteran's claim on the 
basis that a chronic low back disorder was not demonstrated 
in service and any current low back disorder, including 
arthritis, is unrelated to any incident of service.  

However, evidence received since the August 1994 Board 
decision includes a February 2000 VA outpatient treatment 
report which notes that the veteran had a bad fall in 1975, 
while in the military, in which he slipped on the ice and 
hit his head and back.  The examiner further commented that 
it is very likely that the 1975 injury was the event which 
has caused the veteran's chronic back pain.  While the RO 
noted that the VA examiner was relying on history furnished 
by the veteran, the Board observes that service medical 
records do in fact refer to a head injury or injuries in 
1975 during service.  Therefore, it appears that the 
history furnished by the veteran to the examiner is 
arguably supported by service medical records to the extent 
that he was treated for a head injury during service.  
Assuming the opinion of the VA examiner to be true, the 
Board must view the February 2000 opinion as new and 
material evidence.  The claim has therefore been reopened. 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations and implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  With regard to 
the above decision, the Board need not consider whether 
the requirements of VCAA were complied with since there is 
no resulting detriment to the veteran in light of the 
Board's reopening of his claim under a new and material 
evidence analysis.  As to the merits analysis which now 
must be accomplished on the underlying service connection 
claim, the additional development to be conducted by the 
Board (noted in the introduction) will serve to ensure 
compliance with the new legislation and implementing 
regulations.


ORDER

New and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
back disorder, to include herniated nucleus pulposus, is 
reopened.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

